NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
HAROLD D. SAVITZ,
Claimant-Appellant, -
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0nden,t-Appellee.
iv
2011-7174
Appea1 from the United States C0urt of Appea1s for
Veterans Claims in case no. 09-3842, Judge Alan G.
Lance, Sr.
ON MOTION
ORDER
Harold D. Savitz moves for an extension of ti1ne, until
September 28, 2011, to file his opening brief
Up0n consideration thereof
IT ls 0RDERED THAT:

SAVITZ V. DVA
The motion is granted.
2
F0R THE CoURT
AUG 2 5 mm /S/ Jan H0rba1y
Date Jan Horbaly
cc: Har01d D. Savitz
C1erk
Fl D
H.S. COU 0'F§PPEALS FOR
Jeanne E. DaVidson, Esq. THE F§BERAL c|RCu"
s21
AUG 25 20'l1
.|AN HDRBA|.¥
CLERK